             Case 2:20-cr-01286-AM Document 41 Filed 12/01/20 Page 1 of 5

                                UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                      DEL RIO DIVISION


 UNITED STATES OF AMERICA                       §
                                                §
                                                §          CAUSE NO. DR-20-CR-1286(1)
 V.
                                                §          AM
                                                §
 DONALD RAY LOCKARD
                                                §

                     MOTION TO CONTINUE SCHEDULING ORDER
TO THE HONORABLE ALIA MOSES, JUDGE OF THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF TEXAS:
        COMES NOW the Defendant, Donald Ray Lockard in the above-styled and numbered

cause and by and through his attorney of record Assistant Federal Public Defender, David N.

Thomas and would move the Court to continue this matter and in support thereof would show the

following:

                                                     I.

        This matter is set for docket call on December 8, 2020. The trial setting is December 15,

2020. The Ellis Deadline is December 7, 2020.

                                               II.

       Mr. Lockard stands charged in a two-count indictment with Count One: Conspiracy to

Commit Wire Fraud in violation of 18 U.S.C. § 1349; and Count Two: Wire Fraud in violation of

18 U.S.C. § 1343. Mr. Lockard is currently out on bond.




;/’.

                                                1
           Case 2:20-cr-01286-AM Document 41 Filed 12/01/20 Page 2 of 5

                                                III.

       Defense Counsel seeks a continuance due to the ongoing global Covid-19 pandemic. Also,

counsel needs additional time to conduct further investigation and to confer with Mr. Lockard.

Therefore, counsel respectfully requests a continuance until February docket call.

                                                 IV.

       This motion for continuance is not made for purposes of delay or to frustrate the judicial

process. Instead, this motion is filed so that justice may be realized.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Mr. Lockard prays for all of the above-

requested relief, and that this Motion for Continuance be, in all respects, granted and that this

matter be continued.

                                              Respectfully submitted.

                                              MAUREEN SCOTT FRANCO
                                              Federal Public Defender



                                              /s/ (David N. Thomas)
                                              DAVID N. THOMAS
                                              Assistant Federal Public Defender
                                              Western District of Texas
                                              2205 Veterans Blvd., Ste. A-2
                                              Del Rio, Texas 78840
                                              (830) 703-2040
                                              (830) 703-2047 (FAX)
                                              Bar Number: Texas 24005120

                                              Attorney for Defendant




                                                  2
          Case 2:20-cr-01286-AM Document 41 Filed 12/01/20 Page 3 of 5

                                CERTIFICATE OF SERVICE

       I, hereby, certify that on the 1st day of December 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notice to the following:


       Joshua Bryan Banister
       Assistant U.S. Attorney
       111 E. Broadway, Suite 300
       Del Rio, Texas 78840




                                                             /s/ David N. Thomas
                                                             David N. Thomas




                                                3
           Case 2:20-cr-01286-AM Document 41 Filed 12/01/20 Page 4 of 5


                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION


 UNITED STATES OF AMERICA                         §
                                                  §
                                                  §           CAUSE NO. DR-20-CR-1286(1)
 V.
                                                  §           AM
                                                  §
 DONALD RAY LOCKARD
                                                  §

                   ORDER GRANTING MOTION FOR CONTINUANCE
       Having considered defendant’s written motion for continuance filed on December 1, 2020

it is the opinion of the Court that said motion should be granted and the docket call, jury selection

and trial in this case should be and is continued. Therefore, the Court makes the following

amended schedule as to this defendant:

       The deadline for notifying the court of any plea agreement entered into by the
       parties in this cause is extended to ________________, 2021. No plea agreement
       entered into after the date shall be honored by this Court without good cause shown
       for the delay.
       Docket call and Re-arraignment are reset for _________________, 2021 at 9:00
       A.M. before United States District Judge Alia Moses, Federal Building-U.S.
       Courts, 111 East Broadway 2nd Floor, Courtroom Number 1, Del Rio, Texas.
       Jury Selection and trial are reset for _____________________, 2021 at 9:00 A.M.
       in the Courtroom of United States District Judge Alia Moses, Federal Building-
       U.S. Courts, 111 East Broadway, 2nd Floor, Courtroom Number 1, Del Rio, Texas.
       Motions to Suppress will be heard immediately prior to the jury selection or will be
       carried with the trial unless otherwise ordered by this Court.
       The Courts finds that the period between _____________ through                             is a

reasonable period of necessary delay to allow counsel time for preparation for trial. The Court

further finds that the interest of justice served by taking this action outweighs the best interest of

the public and the defendant in a speedy trial, and further finds that such period shall be excluded

from the time which the defendant must be brought to trial under the Speedy Trial Act pursuant to

Title 18, United States Code, Section 3161(h)(7)(A).
                                               4
             Case 2:20-cr-01286-AM Document 41 Filed 12/01/20 Page 5 of 5

           AS A REMINDER TO THE ATTORNEY FOR DEFENDANT: If your client is in

custody, arrangements should be made with the United States Marshal Service prior to date of jury

selection and trial to ensure your client has proper attire. In addition, whenever defendants or

witnesses have a need for the services of the court interpreter, please notify Debbie Green,

Courtroom Deputy for Judge Moses, (830) 703-3754, no later than five (5) days before the court

setting.

           All exhibits shall be marked by counsel prior to jury selection.

The Clerk of Court shall send a copy of this order to the United States Attorney, attorney for

defendant, United States Marshal Service, United States Probation Office and Pretrial Services

Office. Counsel for defendant shall notify defendant of this setting and, if defendant is on bond,

advise the defendant that he/she must be present for all court setting unless excused by the Court.

           IT IS SO ORDERED this _________ day of December 2020.




                                                      ___________________________
                                                      ALIA MOSES
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
